Fourth Court of Appeals
                                       San Antonio, Texas
                                            February 25, 2020

                                          No. 04-20-00050-CV

                                         IN RE Richard LARES

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Luz Elena D. Chapa, Justice
                 Irene Rios, Justice
                 Beth Watkins, Justice

        On February 5, 2020, this court issued an opinion denying relator’s petition for writ of
mandamus. On February 18, 2020, relator filed a motion for reconsideration. After considering
relator’s arguments, the motion is hereby DENIED.

           It is so ORDERED on February 25, 2020.



                                                      PER CURIAM




           ATTESTED TO: _____________________________
                        Michael A. Cruz,
                        Clerk of Court




1
 This proceeding arises out of Cause No. 2006CI15663, styled Richard Lares v. Martha C. Flores, pending in the
45th Judicial District Court, Bexar County, Texas, the Honorable Mary Lou Alvarez presiding.